       Case 4:19-cv-00210-YGR Document 135 Filed 09/11/20 Page 1 of 4




 1 Brian Hauck (SBN 303058)
   JENNER & BLOCK LLP
 2 633 West 5th Street, Suite 3600

 3 Los Angeles, CA 90071-2054
   Telephone: (213) 239-5100
 4 Facsimile: (213) 239-5199
   bhauck@jenner.com
 5
   John F. Ward, Jr. (pro hac vice)
 6 JENNER & BLOCK LLP

 7 353 N. Clark Street
   Chicago, IL 60654
 8 Telephone: (312) 222-9350
   Facsimile: (312) 527-0484
 9 jward@jenner.com

10
     Lauren J. Hartz (pro hac vice)
11   JENNER & BLOCK LLP
     1099 New York Ave. NW, Suite 900
12   Washington, DC 20001
     Telephone: (202) 639-6000
13   Facsimile: (202) 639-6066
14   lhartz@jenner.com

15 Attorneys for Defendant The Hertz Corporation

16                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
17
                                  OAKLAND DIVISION
18
19 RONALD G. DENICOLO, JR., and MICHAEL G.             Case No. 4:19-cv-00210-YGR
   FOX, on behalf of themselves and others similarly
20 situated,
                                                       THE HERTZ CORPORATION’S
21                Plaintiffs,                          REPLY IN SUPPORT OF MOTION
22                                                     TO SEVER CLAIMS, OR, IN
                                                       THE ALTERNATIVE, STAY ACTION
23         v.
                                                       Date: September 29, 2020
24                                                     Time: 2:00 p.m.
   THE HERTZ CORPORATION and VIKING                    Location: Courtroom 1, Fourth Floor
25 CLIENT SERVICES, INC., d/b/a VIKING                 Judge: Honorable Yvonne Gonzalez Rogers
   BILLING SERVICE,
26
              Defendants.
27

28
                       HERTZ’S REPLY IN SUPPORT OF MOTION TO SEVER OR STAY
                                      Case No. 4:19-cv-00210-YGR
       Case 4:19-cv-00210-YGR Document 135 Filed 09/11/20 Page 2 of 4




 1          Defendant The Hertz Corporation (“Hertz”) hereby files this reply in support of its Motion

 2 to Sever Claims, or, in the Alternative, Stay Action (“Motion”) (ECF No. 132).

 3                                             DISCUSSION
 4          1.     In Plaintiffs’ Response to The Hertz Corporation’s Motion to Sever Claims and

 5 Opposition to Stay of Action (ECF No. 134) (“Response”), Plaintiffs expressly agree with Hertz

 6 that Plaintiffs’ claims against Hertz “should be severed into an independent proceeding.” Resp. at

 7 1. Plaintiffs concede that their claims against Hertz “are not inextricably intertwined with [their]

 8 claims against Viking,” id., are only “tangentially related” to the actions giving rise to Plaintiffs’

 9 claims against Viking, id. at 2, involve “distinct facts and legal questions,” id. at 3, and do not

10 require “simultaneous resolution” with the Viking claims. Id. Accordingly, the Court should enter

11 the proposed order (ECF No. 132-3) filed with the Motion, severing the claims against Hertz into

12 a separate action and dismissing Hertz from this case.

13          2.     The bulk of the Response addresses Hertz’s alternative request for relief: a stay of

14 the instant action. But this alternative request for relief is conditioned upon a finding that the

15 claims against Hertz and Viking are “inextricably intertwined.” Mot. ¶ 19. As the parties agree

16 that “distinct facts and legal questions are at issue with respect to each Defendant,” Resp. at 3,

17 accord Mot. ¶ 2, the Court does not need to reach Hertz’s alternative request to stay the

18 proceeding.
19          3.     Hertz agrees with Plaintiffs that severed claims should be related back to this Court
20 under Local Rule 3-12 in the interest of judicial efficiency and in solicitude of the Court’s

21 familiarity with the claims. See Resp. at 5. However, Plaintiffs argue that relation back is justified

22 because their claims against Hertz “involve the same corporate conduct, contractual agreements,

23 and activities as those against Viking” and “the facts relevant to both claims largely overlap.”

24 Resp. at 5. The Court should reject this assertion in full, as it conflicts with Plaintiffs’ extensive

25 admissions that the factual and legal bases for the Hertz and Viking claims are distinct and

26 undercuts the basis for severing Hertz’s claims. Plaintiffs cannot litigate against Viking during the

27 pendency of Hertz’s automatic stay to advance their claims against Hertz. If the Court believes

28 that the claims truly involve the same “corporate conduct, contractual agreements, and activities,”
                                                   -1-
                         HERTZ’S REPLY IN SUPPORT OF MOTION TO SEVER OR STAY
                                        Case No. 4:19-cv-00210-YGR
       Case 4:19-cv-00210-YGR Document 135 Filed 09/11/20 Page 3 of 4




 1 it should stay the entire proceeding. See Lanard Toys Ltd. v. Toys “R” Us-Delaware, Inc., No.

 2 3:15-CV-849-J-34PDB, 2017 WL 5256870, at *5 (M.D. Fla. Nov. 13, 2017) (stay “appropriate to

 3 avoid piecemeal litigations” of claims “comprised of common questions of law and fact more

 4 suitably resolved in a single proceeding”).

 5                                              CONCLUSION
 6          For the foregoing reasons, Hertz respectfully requests that this Court enter an order

 7 severing Plaintiffs’ claims against Hertz.

 8

 9

10

11

12

13

14

15

16

17

18
19
20

21

22

23

24

25

26

27

28
                                                    -2-
                        HERTZ’S REPLY IN SUPPORT OF MOTION TO SEVER OR STAY
                                       Case No. 4:19-cv-00210-YGR
      Case 4:19-cv-00210-YGR Document 135 Filed 09/11/20 Page 4 of 4




 1

 2 Dated: September 11, 2020

 3

 4                                   By /s/ Brian Hauck
 5                                                         BRIAN HAUCK

 6                                                 One of the Attorneys for Defendant
                                                    THE HERTZ CORPORATION
 7
                                      Brian Hauck (SBN 303058)
 8                                    JENNER & BLOCK LLP
 9                                    633 West 5th Street, Suite 3600
                                      Los Angeles, CA 90071-2054
10                                    Telephone: (213) 239-5100
                                      Facsimile: (213) 239-5199
11                                    bhauck@jenner.com
12
                                      John F. Ward, Jr. (pro hac vice)
13                                    JENNER & BLOCK LLP
                                      353 N. Clark Street
14                                    Chicago, IL 60654
                                      Telephone: (312) 222-9350
15                                    Facsimile: (312) 527-0484
16                                    jward@jenner.com

17                                    Lauren J. Hartz (pro hac vice)
                                      JENNER & BLOCK LLP
18                                    1099 New York Ave. NW, Suite 900
                                      Washington, DC 20001
19
                                      Telephone: (202) 639-6000
20                                    Facsimile: (202) 639-6066
                                      lhartz@jenner.com
21
                                      Attorneys for Defendant The Hertz Corporation
22

23

24

25

26

27

28
                                             -3-
                     HERTZ’S REPLY IN SUPPORT OF MOTION TO SEVER OR STAY
                                    Case No. 4:19-cv-00210-YGR
